                                                                                        FILED

                                                                                      MAR 1 6 2020
                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA                       CLERK. US. DISTRICT COURT
                                                                                       NORFOLK. VA
                            In Admiralty- Newport News Division

KPI Bridge Oil Ltd.,

       Plaintiff,
                                                     Civil Action No. 4:20-cv-40
V.



Alfa Denizcilik Ileti^im Bilgileri
(a/k/a Alfa Marine or Alfamarin)

       Defendant,

and


American Borate Company,L.L.C., and
The Master of the MA^ HOPE,IMO 9545053

       Garnishees.


                             ORDER FOR APPOINTMENT FOR
                    SERVICE OF WRITS OF MARITIME GARNISHMENT


       Plaintiff having moved, pursuant to Fed. R. Civ. P. Rule 4(c)(2), for an Order appointing

David N. Ventker, or any other qualified person appointed by him, to serve process of maritime

attachment and garnishment on Garnishee American Borate Company LLC, and any

supplemental process in this matter, and it appearing that such appointment will result in

substantial economies in time and expense,

       NOW,on motion of Plaintiff, it is

       ORDERED,that David N. Ventker or any other person at least 18 years of age, and not a

party to this action, appointed by David N. Ventker be and hereby is, appointed to serve Process
of Maritime Attachment and Garnishment on Gamishee American Borate Company LLC,along

with a copy of the Verified Complaint.

                                            \(^
              Signed at Newport News this \v day of March 2020.

                             SO ORDERED:
                                                     JsL
                                         Rebecca Beach Smith
                                         Senior United States District Judge
                             LHSIITED STATES DISTRICT / Mt^cOIS-TRATE JUDGE
